          Case 1:20-cr-00557-AT Document 24 Filed 03/08/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: __3/8/2021

              -against-
                                                                             20 Cr. 557 (AT)
ALVIN FORDE,
                                                                                ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The Court will hold a substitution of counsel hearing in this matter on March 10, 2021,
at 12:00 p.m., using the Court’s dedicated conference line. See In re Coronavirus/Covid-19
Pandemic, 20 Misc. 176, ECF No. 4 (S.D.N.Y. Dec. 18, 2020) (finding that the COVID-19
pandemic “make[s] it increasingly necessary for judges in this District to conduct proceedings
remotely.”). Chambers will provide the parties with instructions on how to appear via telephone.
The Government need not attend.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: March 8, 2021
       New York, New York
